LAW LIBRAF%Y

NOT FOR PUBLICATI()N ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

   

No. 30333 g

' §§

§

IN THE INTERMEDIATE C'OURT OF APPEALS G’-'.>

1

‘ 4r

OF THE STATE OF HAWAI I l

,‘ z»

~‘-"zs.,|:v 3

In the Interest of JK -ljs §§

APPE.'AL FROM THE FAMILY C'OURT OF THE FIRST CIRCUIT
(FC-S NO. 09-l207l)
ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Fujise, JJ.)
(l) on

it appears that:

Upon review of the record,
filed a notice of

February lO, 20lO, Father-Appellant (Appellant)
the appellate clerk filed a notice

appeal; (2) on March 22, 20lO,
of entering case on calendar and notified Appellant the

jurisdictional statement was due on March 27, 2010 and the
20l0; (3) Appellant filed the

opening brief was due on April 2l,
jurisdictional statement, but he did not file the opening brief;

V(4) on June l7, 20lO, the appellate clerk informed Appellant
(a) the time for filing the opening brief expired; (b) the matter
would be called to the attention of the court on June 24, 2010
for such action as the court deemed proper; and (c) the appeal
may be dismissed pursuant to Hawafi Rules of Appellate Procedure

(HRAP) Rule 30; and (5) Appellant did not file the required
Therefore,

document or seek relief from default.
IT IS HEREBY ORDERED that the appeal is dismissed`

pursuant to HRAP Rule 30.
August 4, 20lO.

DATED: Honolulu, Hawai‘i,

Chief Judge

  Judge

Associate Jud